                                          Case 4:18-cv-06910-HSG Document 36 Filed 05/22/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     INES BURGOS, et al.                               Case No. 18-cv-06910-HSG

                                   8                    Plaintiffs,
                                                                                           ORDER RE: ATTENDANCE AT
                                   9             v.                                        MEDIATION
                                  10     SUNVALLEYTEK INTERNATIONAL,                       Date: July 9, 2019
                                         INC.,                                             Mediator: Mark LeHocky
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The request to excuse Plaintiff Ines Burgos from appearing in person at the July 9, 2019,

                                  15   mediation before Mark LeHocky is GRANTED. Plaintiff Ines Burgos shall participate actively

                                  16   for the duration of the mediation by joining telephonically as set forth in ADR L.R. 6-10(f).

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 22, 2019

                                  19                                                   Jacqueline Scott Corley
                                                                                       United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
